Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                     Alton Thomas Davis,
  140371(54)                                                                                                            Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                   SC: 140371
  v                                                                COA: 286479
                                                                   Jackson CC: 07-004218-FH
  DAVID RAY SMITH,
             Defendant-Appellee.
  ____________________________________


        On order of the Chief Justice, the motion by amicus curiae Criminal Defense
  Attorneys of Michigan for leave to participate in oral argument is considered and it is
  GRANTED. Amicus curiae Criminal Defense Attorneys of Michigan may use 10
  minutes of the oral argument time allotted to defendant-appellee.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.

                                                              _________________________________________
                                                                              Clerk